PUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 13-2200


LOIS ALT, d/b/a Eight is Enough; AMERICAN           FARM   BUREAU
FEDERATION; WEST VIRGINIA FARM BUREAU,

                 Plaintiffs – Appellees,

           v.

UNITED STATES ENVIRONMENTAL PROTECTION AGENCY; CENTER FOR
FOOD SAFETY; FOOD & WATER WATCH; POTOMAC RIVERKEEPER; WEST
VIRGINIA    RIVERS   COALITION;    WATERKEEPER   ALLIANCE,
INCORPORATED,

                 Defendants,

           and

CHESAPEAKE BAY FOUNDATION, INCORPORATED,

                 Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins.     John Preston Bailey,
Chief District Judge. (2:12-cv-00042-JPB)


Argued:   May 13, 2014                       Decided:   July 14, 2014


Before TRAXLER, Chief Judge, KING, Circuit Judge, and DAVIS,
Senior Circuit Judge.


Affirmed by published opinion. Judge King wrote the opinion, in
which Chief Judge Traxler and Senior Judge Davis joined.
ARGUED: Jon Alan Mueller, CHESAPEAKE BAY FOUNDATION, INC.,
Annapolis, Maryland, for Appellant.      James T. Banks, HOGAN
LOVELLS US LLP, Washington, D.C., for Appellees.      ON BRIEF:
Christine K. Tramontana, CHESAPEAKE BAY FOUNDATION, INC.,
Annapolis, Maryland, for Appellant. David L. Yaussy, ROBINSON &
MCELWEE PLLC, Charleston, West Virginia, for Appellee Lois Alt,
d/b/a Eight is Enough.    Joanne Rotondi, HOGAN LOVELLS US LLP,
Washington, D.C., for Appellees American Farm Bureau Federation
and West Virginia Farm Bureau.




                               2
KING, Circuit Judge:

      Plaintiff Lois Alt, a West Virginia farmer, sued the United

States     Environmental       Protection     Agency     (the   “EPA”)   in   the

Northern District of West Virginia, seeking declaratory relief

in   connection       with   EPA   administrative      enforcement   proceedings

against     her.        In   the   latter     stages    of   Alt’s   litigation,

appellant Chesapeake Bay Foundation, Incorporated (“CBF”), moved

to intervene as a defendant.             The district court denied CBF’s

intervention motion as untimely.              See Alt v. EPA, No. 2:12-cv-

00042 (N.D. W. Va. July 30, 2013), ECF No. 104 (the “Denial

Order”).       CBF appeals the Denial Order, and, as explained below,

we affirm.



                                        I.

      Alt owns and operates a chicken farm in Hardy County, West

Virginia.       In June 2011, the EPA conducted an inspection and

observed that rainwater befouled by pollutants, that is, dander,

manure, and other fine particulates, had drained from ditches on

Alt’s farm into nearby streams.               Because Alt had not obtained

any permits for such discharges, the EPA issued a Compliance

Order     to    her    on    November   14,    2011,     identifying     apparent

violations of the Clean Water Act (the “CWA”).                       On June 14,

2012, Alt initiated her lawsuit against the EPA in the district

court, requesting a declaration that the Compliance Order was

                                         3
invalid      because           the    discharges        from     her    farm      constituted

“agricultural            stormwater,”          which     is    exempt      from     the      CWA’s

permitting requirements.                     See 33 U.S.C. § 1362(14); 40 C.F.R.

§ 122.26.

        On July 19, 2012, approximately a month after Alt’s lawsuit

was   filed,       the        American      Farm     Bureau    Federation     and    the       West

Virginia       Farm       Bureau           jointly     moved    to     intervene        in     the

litigation         as    plaintiffs.           Three     months      later,    the      district

court       granted       the        joint     motion     and     entered      its        initial

scheduling order.                  Then, on December 6, 2012, a group of five

clean water advocacy organizations likewise moved to intervene

in    the    lawsuit          as    defendants,        alongside     the    EPA.          Shortly

thereafter, in response to the plaintiffs’ unopposed motion, the

court extended the deadlines in its scheduling order.

       On    December          14,    2012,     the     EPA    withdrew     its     Compliance

Order.      About a month later, the parties jointly secured a stay

of Alt’s lawsuit while they pursued settlement negotiations with

respect       to        the     administrative          enforcement        dispute.            The

settlement discussions were not fruitful, however, and in March

2013 the EPA moved to dismiss the lawsuit, contending that its

withdrawal         of         the    Compliance        Order      rendered        the      entire

proceeding moot.                Alt disagreed, maintaining that the district

court retained jurisdiction because the EPA had not altered its

position      that       her       Hardy    County     farm    remained    subject        to   the

                                                   4
CWA’s discharge permitting requirements.                       On April 22, 2013, the

court denied the EPA’s motion to dismiss and granted the motions

of     the       clean    water    advocacy         organizations      to     intervene      as

defendants. 1            The court then modified its scheduling order for a

second       time,       directing      the    plaintiffs       to    file    any    summary

judgment motions by July 1, 2013, with the defendants to file

any cross-motions and responses by August 1, 2013.

        The plaintiffs filed a joint motion for summary judgment at

the modified deadline.                 The next day, July 2, 2013, CBF made its

first appearance in the Alt litigation.                        In a motion accompanied

by   an      extensive       memorandum       and     multiple       exhibits      that   were

outside       the    administrative           record,    CBF    asserted       a    right   to

intervene pursuant to Federal Rule of Civil Procedure 24(a),

and, alternatively, sought permission to intervene under Rule

24(b). 2      In furtherance of the intervention motion, CBF contended

that       the     judicial       declaration        sought    by    Alt     threatened      to

seriously          undermine       a   decades-long      effort       to    clean    up     the




       1
       The five intervening defendants are the Center for Food
Safety; Food & Water Watch; Potomac Riverkeeper; West Virginia
Rivers Coalition; and Waterkeeper Alliance, Incorporated.
       2
        Rule 24 creates two intervention alternatives, both
subject to the filing of a “timely motion.” Rule 24(a) governs
“Intervention of Right,” while Rule 24(b) addresses “Permissive
Intervention.”



                                                5
Chesapeake Bay and its various tributaries. 3                           Although neither

the        EPA       nor     the     intervening        defendants          opposed     CBF’s

intervention           motion,      the    various     plaintiffs       objected      on    the

basis of timeliness, among other grounds.

       On July 30, 2013, the district court denied CBF’s motion to

intervene.           The court’s ruling rested solely on the ground that

CBF’s motion had not been timely filed and would, “by [its] very

nature       . . .         unduly   delay    the     adjudication       of   the     original

parties’ rights.”               Denial Order 5.             On September 25, 2013, CBF

filed a timely notice of appeal, and we possess jurisdiction

pursuant to 28 U.S.C. § 1291.                        See Stringfellow v. Concerned

Neighbors in Action, 480 U.S. 370, 377 (1987) (“[W]hen an order

prevents         a   putative       intervenor       from    becoming   a    party    in    any

respect, the order is subject to immediate review.”); see also

Bridges v. Dep’t of Md. State Police, 441 F.3d 197, 207-09 (4th

Cir.       2006)     (recognizing         settled     “principle    that      denial       of   a

motion to intervene is an appealable final order”). 4



       3
       The pollutants from Alt’s Hardy County farm discharge into
the navigable waters of the United States. Surface runoff from
the farm finds its way into nearby Mudlick Run, a perennial
stream that feeds into Anderson Run, a tributary of the South
Branch of the Potomac River.    The Potomac, in turn, is a major
tributary of the Chesapeake Bay.
       4
       The district court entered final judgment on the merits of
Alt’s lawsuit on October 23, 2013. The appeal therefrom to this
Court is being held in abeyance pending resolution of the matter
(Continued)
                                                 6
                                            II.

       A party seeking to intervene under either Federal Rule of

Civil Procedure 24(a) or 24(b) may do so only upon the filing of

a “timely motion.”             CBF contends that the district court erred

in concluding that its motion to intervene failed to satisfy the

threshold      timeliness          requirement.            The    determination      of

timeliness is committed to the sound discretion of the trial

court and will not be disturbed on appeal absent an abuse of

that discretion.              See NAACP v. New York, 413 U.S. 345, 365-66

(1973);      Houston Gen. Ins. Co. v. Moore, 193 F.3d 838, 839 (4th

Cir.    1999).           Indeed,     we     have    emphasized      that   a   court’s

discretion in this regard is “wide.”                  See Gould v. Alleco, Inc.,

883 F.2d 281, 286 (4th Cir. 1989).

       In    order       to    properly     determine      whether    a    motion    to

intervene     in     a   civil     action    is    sufficiently     timely,    a   trial

court   in    this       Circuit    is    obliged     to   assess    three     factors:

first, how far the underlying suit has progressed; second, the

prejudice any resulting delay might cause the other parties; and

third, why the movant was tardy in filing its motion.                               See

Gould, 883 F.2d at 286.               Our review of these factors in this




at bar.   See Alt v. EPA, No. 13-2527 (4th Cir. Feb. 6, 2014),
ECF No. 39.



                                             7
case    counsels       against       disturbing       the      district      court’s

disposition of CBF’s intervention motion.

       On the first factor, we observe that when CBF moved to

intervene,     the     proceedings       below     had      already       reached     a

relatively advanced stage.             Seven other parties had long since

requested and received permission from the district court to

intervene.          Several    months    of     settlement       negotiations       had

transpired.         The EPA’s motion to dismiss Alt’s case had been

fully briefed, argued, and denied.                 The case had been stayed

once, and the court’s scheduling order had been extended twice.

Moreover, summary judgment briefing and related proceedings had

commenced and were ongoing.             In such circumstances, the court

was reasonably reluctant to arrest the momentum of the lawsuit

so near to its final resolution.                 See Scardelletti v. Debarr,

265 F.3d 195,     202    (4th   Cir.     2001)    (“The     purpose     of     the

[timeliness] requirement is to prevent a tardy intervenor from

derailing a lawsuit within sight of the terminal.”), rev’d on

other grounds, Devlin v. Scardelletti, 536 U.S. 1 (2002).

       The second factor — prejudice — also weighs against CBF’s

intervention    request.         CBF    concedes      (as   it    must)    that     its

belated intervention would have caused some delay, and would

have required the plaintiffs to expend “extra effort.”                        Br. of

Appellant     13.      CBF    asserts    that    it   proposed      to    allow     the

plaintiffs extra time and enlarged page limits in their written

                                         8
submissions,       thereby       mitigating       the   prejudice       it    might       have

otherwise visited.         But the district court, having its finger on

the pulse of the proceedings, characterized CBF’s proposal as

“too little, and too late.”                   Denial Order 6.             Affording the

court its proper deference, we are in no position to disagree.

       Finally,     we    must    evaluate        the   soundness       of   the    reasons

espoused by CBF for its tardy intervention motion.                            Belying its

late entry, CBF was not at all unaware of what was transpiring

in the district court.             Instead, CBF candidly acknowledges that

it had closely monitored the proceedings in Alt’s lawsuit and

made a strategic decision not to devote its “limited resources”

to the matter at an earlier stage, believing the court would

grant the EPA’s motion to dismiss.                       Br. of Appellant 14-15.

Stated   plainly,        CBF   admits     that     it   gambled     and      lost    in    the

execution     of     its       litigation         strategy.         Such          deliberate

forbearance understandably engenders little sympathy.                             See Moten

v. Bricklayers, Masons, & Plasterers, Intern. Union of Am., 543
F.2d 224,   228    (D.C.       Cir.    1976)     (deeming      motion      to   intervene

untimely where decision not to seek earlier intervention was

informed and tactical choice).                    In these circumstances, we are

unable   to   conclude         that     the   court     abused    its     discretion       by

denying CBF’s motion to intervene.




                                              9
                                 III.

     Pursuant to the foregoing, we are satisfied to affirm the

district court’s Denial Order.

                                                      AFFIRMED




                                  10